UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [XX] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April30, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-25024 TITAN TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) NEW MEXICO 85-0206831 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3206 Candelaria Road NE, Albuquerque, NM 87107 (Address of principal executive offices) Zip Code (505) 884-0272 (Issuer's telephone number, including area code) N/A (Former name, former address, and former three-months, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 for the Exchange Act). Yes NoX APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12,13, or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesNo SEC 1296 (02-08) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number APPLICABLE ONLY TO CORPORATE ISSUERS Indicatethe number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:June 14, 2010No par common 49,293,777. Titan Technologies, Inc. Index to Form 10-Q For the Quarter Ended April 30, 2010 Page Part I.FINANCIAL INFORMATION Item 1. Condensed Balance Sheets as of April 30, 2010 (unaudited) and July 31, 2009 4 Condensed Statements of Operations for the three months ended April 30, 2010 5 and 2009 (unaudited) Condensed Statements of Operations for the nine months ended April 30, 2010 6 and 2009(unaudited) Condensed Statements of Cash Flows for the nine months ended April 30, 2010 7 and 2009 (unaudited) Notes to the Unaudited Condensed Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of 12 Operations Item 3. Quantitative and Qualitative Disclosures About Market Risks 16 Item 4. Controls and Procedures 16 Part II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4T. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits and Reports 18 Signatures 18 Certitifications Attached - 2 - Titan Technologies, Inc. Cautionary Statement on Forward-Looking Statements The discussion on the Report on Form 10-Q, including the discussion in Item 2 of PART 1, contains forward- looking statements that have been made pursuant to the provisions of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are based on current expectations, estimates and projections about the Company's business, based on management's current beliefs and assumptions made by management.Words such as "expects", "anticipates", "intends", "believes", "plans", seeks", "estimates", and similar expressions or variations of these words are intended to identify such forward-looking statements.Additionally, statements that refer to the Company's estimated or anticipated future results, sales or marketing strategies, new product development or performance or other non-historical facts are forward-looking and reflect the Company's current perspective based on existing information.These statements are not guarantees of future performance and are subject to certain risks, uncertainties and assumptions that are difficult to predict.Therefore, actual results and outcomes may differ materially from what is expressed or forecasted in any such forward-looking statements.Such risks, and uncertainties include those set forth below in Item 1 as well as previous public filings with the Securities and Exchange Commission.The discussion of the Company's financial condition and results of operations included in Item 2 of PART 1 should also be read in conjunction with the financial statements and related notes included in Item 1 of PART 1 of this quarterly report.These quarterly financial statements do not include all disclosures provided in the annual financial statements and should be read in conjunction with the "Risk Factors" and annual financial statements and noted thereto included in the Company's Form 10-K for the year ended July 31, 2009 as filed with the Commission on November 13, 2009.The Company undertakes no obligation to update publicly any forward-looking statement, whether as a result of new information, future events or otherwise. - 3 - PART I. FINANCIAL INFORMATION Item 1.Financial Statements. Titan Technologies, Inc. CONDENSED BALANCE SHEETS ASSETS April 30, 2010 (Unaudited) July 31, 2009 Current Assets Cash $ $ Prepaid expenses - Total Current Assets Other Assets $ $ LIABILITIES AND STOCKHOLDERS'(DEFICIT) Current Liabilities Accounts payable and accrued expenses $ $ Loan payable - related - Deferred revenue Total Current Liabilities Stockholders' (Deficit) Common stock - no par value; authorized, 50,000,000 shares; 49,310,777 shares issued, 49,293,777 shares outstanding (April 30, 2010) 48,910,777 shares issued, 48,893,277 shares outstanding (July 31, 2009) Treasury stock, 17,000 shares, at cost - - Accumulated (deficit) $ $ See the accompanying notes to the financial statements. - 4 - Titan Technologies, Inc. CONDENSED STATEMENTS OF OPERATIONS For The Three Months Ended April 30, 2010 and 2009 (UNAUDITED) REVENUES $
